PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

TEXAS INSTRUMENTS INCORPORATED
P O BOX 655474, MS 3999
DALLAS, TX 75265


In re Application of: Robert Mortan
Serial No.: 16404615         
Filed: May 6, 2019
Docket: TI-90093
Title: PACKAGED DEVICE HAVING SELECTIVE LEAD PULLBACK FOR DIMPLE DEPTH CONTROL
::::::


DECISION UNDER 37 C.F.R. §1.144



This is a decision regarding the petition for reconsideration and withdrawal of claim element/restrictions requirement filed on 21 March 2022.

The petition is DISMISSED AS MOOT and PREMATURE.

A review of the record indicates that the examiner mailed a second requirement for restriction on December 22, 2021.  On March 21, 2022, petitioner elected with traverse while concurrently filing the instant petition.  As of the filing of the petition, the examiner had not made the restriction requirement of December 22, 2021, final.  Therefore, the instant petition is premature.  Further, on June 17, 2022, examiner entered a non-final rejection that also withdrew the restriction requirement of December 22, 2021.  Therefore, the instant petition is also moot.

Applicant is given a time period of 2-months to reply. This period is not extendable.   

Any inquiry concerning this decision should be directed to Supervisory Patent Examiner Thao Le at (571) 272-1708. 

/JOSEPH THOMAS/__________________________
Joseph Thomas, Director
Technology Center 2800

JT:tl,jw